Citation Nr: 0005308	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired lung 
disorder as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1975, and from November 1977 to June 1978.


The current appeal arose from a December 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The RO denied entitlement to 
service connection for a chronic acquired lung disorder as 
secondary to asbestos exposure.  The veteran timely filed a 
notice of disagreement with the above determination in March 
1993.  The RO issued a statement of the case to the veteran 
on January 31, 1994.  The veteran timely filed a substantive 
appeal by March 31, 1994.  

In September 1995 the veteran's claims file was transferred 
to the jurisdiction of the RO in Waco, Texas.

In August 1996 the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
chronic acquired lung disorder as secondary to asbestos 
exposure.

In September 1996 the RO granted entitlement to a permanent 
and total disability rating for pension purposes, effective 
from September 13, 1996.

In May 1997 the local representative submitted on the 
veteran's behalf a claim for an effective date, prior to 
September 13, 1996, for the grant of entitlement to a 
permanent and total disability rating for pension purposes.

In October 1997 the RO granted entitlement to an effective 
date for a permanent and total disability rating for pension 
purposes retroactive to August 1, 1995.  The veteran was 
notified of the above grant, and he has not filed a notice of 
disagreement with the award.

The case has been transferred to the Board of Veterans' 
Appeals (Board) for appellate review.



The Board notes that in view of the fact that the veteran had 
timely filed a substantive appeal of the December 1992 rating 
decision wherein the RO denied entitlement to service 
connection for a chronic acquired lung disorder as secondary 
to asbestos exposure, the issue for appellate review has been 
characterized as reported on the title page, and not on the 
basis of whether new and material evidence has been submitted 
to reopen the claim as was subsequently considered by the RO.

The Board notes that the veteran has claimed service 
connection for a chronic acquired lung disorder as secondary 
to cigarette smoking and/or nicotine dependence.  The claim 
of entitlement to service connection for a chronic acquired 
lung disorder has not been initially considered by the RO on 
this basis.  Accordingly, the Board is referring the issue of 
entitlement to service connection for a chronic acquired lung 
disorder as secondary to cigarette smoking and/or nicotine 
dependence to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired lung disorder as secondary asbestos exposure is not 
supported by cognizable evidence that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired lung disorder as secondary to asbestos exposure is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that 

A(n appellant) claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

Lay statements retelling their own experiences cannot 
constitute evidence to render a claim well grounded under § 
5107 (West 1991).  Magana v. Brown, 7 Vet. App. 224, 227 
(1994); Heuer v. Brown, 7 Vet. App. 379, 380 (1995).  

However, a lay statement may be made which relays the visible 
symptoms of a disease or disability [See Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991)]; after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant does not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, the showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, service connection may be established 
through competent lay evidence, not medical records alone.  
Horowitz, op. cit.  

The Board has the duty to assess the credibility and weight 
to be given all of the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)); see also Culver v. Derwinski, op. 
cit.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1999).

Special Criteria

In any case, the well groundedness criteria also includes 
that the veteran does, in fact, have an asbestos-related 
disease, and that it is the result of asbestos exposure 
during service.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. § 3.303 (1999). See also Caluza v. Brown, op. cit. 

In this regard, the Board notes that it is well to observe 
that the Court has determined that mere exposure, without 
more, is not a compensable occurrence.  Winsett v. West, 11 
Vet. App. 420, 425 (1998).  Although the Winsett holding 
pertained to compensation due to exposure to Agent Orange, 
the Board finds that this rationale is comparable to and is 
thus equally applicable when the issue involves compensation 
due to exposure to asbestos.  See Gilpin v. West, 155 F.3d 
1353, 1356 (Fed. Cir. 1998), citing Degmetich v. Brown, 104 
F.3d 1328, 1332 (1997), in which the United States Court of 
Appeals for the Federal Circuit held that the requirement of 
a current disability at the time of application was a 
permissible construction of §§ 1110 and 1131.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases, 
which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
VA, DVB Circular 21-88-4, Asbestos-Related Diseases (May 11, 
1988); see also DVB Circular 21-88-8, and DVB Circular 21-91-
12 of August 12, 1992 and September 21, 1992.  With recision 
of the original Circular, the information and instructions 
contained in the DVB Circular have been since included in VA 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21 
(January 23, 1997) (hereinafter M21-1); see also paras. 7.68, 
7.69, and 7.70.

In regard to asbestos-related claims, and in keeping with 
other regulations and guidelines for determining if a claim 
is well grounded, etc., the Court has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under these administrative protocols under the following 
criteria.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The latency period for asbestos-related diseases varies from 
10-45 years or more between first exposure and development of 
disease.  M21-1, part VI, para. 7.21(b)(1) and (2), p. 7-IV-3 
(January 31, 1997).  

That protocol continues to note that an asbestos-related 
disease can develop from brief exposure to asbestos or as a 
bystander.  Some of the major occupations involving asbestos 
exposure include work in shipyards, and accordingly, there is 
a prevalence of asbestos-related disease among shipyard 
workers since asbestos was used extensively in military ship 
construction.  In fact, many U.S. Navy veterans during World 
War II were exposed to chrysotile products, as well as 
amosite and crocidolite, since these varieties of African 
asbestosis were used extensively in military ship 
construction.  

The guideline also identifies the nature of some asbestos-
related diseases, and notes that these asbestos fiber masses 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as urological system (except of the 
prostate) are associated with asbestos exposure.

The Court has further held that with asbestos-related claims, 
it must be determined whether the claim development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997), which 
held that there needs to be specific reference to the DVB 
Circular and claim development procedures [also in accordance 
with other criteria such as well groundedness, etc. as 
contemplated within other regulations and cases].

With these claims, there must be consideration of whether or 
not military records demonstrate evidence of asbestos 
exposure during service, as well as evidence of post-service 
exposure of some sort of an occupational or other nature, and 
a determination as to any relationship between such exposure 
and the claimed disease, keeping in mind the latency period, 
etc.  See M21-1, Part III, para. 5.13, and Part VI, para. 
7.21(d)(1) and (2), p. 7-IV-4 (January 31, 1997).  

Moreover, a clinical diagnosis of asbestosis requires a 
history of exposure to and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion and end-respiratory rales over the lower 
lobes.  M21-1, Part VI, para. 7.21(c). 

As a variation of the Espiritu tenets, op, cit., pursuant to 
McGinty, op. cit. at 432, a lay person may not be competent 
to testify as to the cause of disease, but a veteran is 
competent to testify as to the facts of asbestos exposure.

Factual Background

The veteran's service medical records (primarily for his 
second period of service) show no lung abnormalities.  Even 
when he had a cold, his chest X-ray was negative.  The 
separation examination in 1978 was likewise negative for 
chest abnormalities.  Additional records are not available, 
and are not felt to be necessary.

VA outpatient report darted in June 1992 showed complaints of 
trouble breathing and shortness of breath for about a year 
and a half.  Chest X-ray was negative.

On VA examination in 1992, spirometry was reportedly normal.  
The two physicians who examined him noted that the 

flow volume loop (was) suggestive of 
intrathoracic large airway obstruction, 
or poor effort.  MVV is appropriate for 
the FEV-1.  Volume time curve 
demonstrates suboptimal patient effort 
which may adversely affect results.  
Arterial blood gases breathing room air 
reveal normal acid base status with mild 
hypoxemia...Results of current study may 
not be valid due to poor patient 
cooperation. 

Reports of VA chest X-rays dated in June 1992 and May 1993 
are in the file showing no abnormalities.  Outpatient report 
in June 1992 showed complaints of trouble breathing.

In August 1992 the veteran responded to an RO inquiry by 
describing having carried around large asbestos blankets 
around ship for several months while welding was going on.  
He also reported having been involved in reinsulating piping 
in boiler rooms with asbestos materials.

VA examination in May 1993 is of record.  The veteran 
reported that he would become short of breath after walking 
one and a half blocks or after going up a flight of stairs.  
He smoked a pack and a half of cigarettes a day.  He was not 
having chest pain but had been short of breath about a year 
and a half.  He said he had coughed up a small amount of 
blood about 3-4 months before.  There had been no productive 
cough in the recent history.  It was noted that an X-ray in 
1992 had been negative.  On examination, there was good 
expansion of the lungs and no clinical enlargement of the 
heart.  Heart and breath sounds were normal.  He gave a 
history of exposure to asbestos.  Chest X-ray was reportedly 
negative.  The examination diagnosis was exposure to asbestos 
with a history of a normal chest x-ray.

A report of an occupational disability evaluation in April 
1994 is of record.  The veteran was complaining, in pertinent 
part, of difficulty breathing and chest pain.  He said that 
he had shortness of breath at rest and exertion with 
tightness in his chest and wheezing for which he was using 
Primatene mist with partial relief of his chest congestion.  
He indicated that he was attempting to cut down his smoking.  
He had a cough intermittently productive of clear sputum.  
His chest symptoms had bothered him for 3-4 years.

The veteran reported that he had worked for 12 years at water 
treatment plants and had quit work two years before.  He 
stated that he had been exposed to asbestos in service.  

On examination, the chest was clear with a few rhonchi.  It 
was felt that he had a history of restrictive airway disease 
for which he used over-the-counter inhalers.  The chest pain 
was not felt to be characteristic of heart problems and might 
be due to his restrictive airway disease or could be 
musculoskeletal. 

On VA examination in October 1994 the veteran gave a history 
of asbestos exposure in service.  He had smoked from 3/4 to 
1/1/2 packs of cigarettes per day for years, and continued to 
smoke.  It was noted that chest X-rays done by VA in 1992 and 
1993 had been negative.  He argued that his breathing 
problems had gotten worse in the recent past.  On 
examination, he complained of chest pain associated with 
heavy coughing which he said seemed to follow his esophagus 
down to his upper abdomen where it hurt a lot.  He was taking 
Ibuprofen and using only an oral inhaler.  

A blood gas drawn in October 1994 was normal except for an 
oxygen level being slightly low at 75 mmHg, with the normal 
range being 80.  In that same study, carbon dioxide was well 
within normal limits at 38 mmHg with normal shown as 35-45.

The examiner noted that lung fields were clear bilaterally.  
There was no evidence or rales, rhonchi or wheezes.  There 
was good chest expansion on deep inspiration.  The 
anterior/posterior chest diameter was increased with a 
somewhat barrel chest appearance.  The veteran insisted that 
a chest X-ray had not been done in 1993, so another was 
taken.  Chest X-rays dated in October 1994 were negative for 
any lung disability or impairment.  

A VA outpatient report in 1995 showed complaints of problems 
breathing; no chest abnormalities were identified.

VA outpatient records from March and July 1996 show that the 
veteran was complaining of having had an asthma attack.  He 
reported that he had had shortness of breath and wheezing, 
and that he had had asthma and bronchitis for years.  


On similar visits in January 1997 he said that he had been 
coughing up greenish sputum and had sinus congestion.  He had 
used his inhaler without benefit, and Motrin and antibiotics 
had not helped either.

A report of pulmonary function tests conducted in July 1996 
show "no obstructive or restrictive lung disease".  The 
clinical findings were within normal limits.  It was noted 
that there had been poor inspiratory and expiratory effort 
exerted during the test. 

Report of several VA chest X-rays are of record dated in July 
1996, January 1997, April 1997, and June 1997.  All X-rays in 
all views to include the pulmonary parenchyma were entirely 
satisfactory and each was said to show a normal chest.  

Analysis

Pursuant to Caluza and other cases, there are three primary 
requirements for a well grounded claim: (1) medical evidence 
of a current disability; (2) lay or medical evidence of a 
disease or injury in service; and (3) medical evidence of a 
link between the current disability and the in-service injury 
or disease.

The veteran states that during service, he worked a great 
deal in the boiler room of the USS Norton Sound and in other 
multiple asbestos exposures aboard ship, in connection with 
his claim of service connection for a chronic lung disability 
secondary to asbestos exposure.  

In the first count, the veteran is entitled to provide 
testimony as to such exposure pursuant to McGinty.  In fact, 
to simplify the issues in this case, the RO has stipulated 
that he may well have been exposed to asbestos as a result of 
that shipboard assignment.  The Board is willing to do 
likewise.


The veteran argues that he has serious chronic lung 
impairment as a result of inservice asbestos exposure.  
Specifically, the veteran also argues that his type of lung 
disability is not observable by X-rays but must be otherwise 
clinically demonstrated.  This is not substantiated by the 
evidentiary record. 

In this case, there is no sign of any chest abnormality on 
any of a number of X-rays.  Time and time again, the veteran 
has undergone evaluative testing, including X-rays, pulmonary 
functions tests, etc.  And while to a limited extent, it is 
possible that chronic lung disability might be demonstrable 
through other means to include pulmonary functions tests; 
nonetheless, in this case, there is no such supplemental 
documentation of a pertinent chronic lung disability.  

In this case, there is simply no credible medical opinion of 
record establishing a nexus between any chronic lung 
disability demonstrated postservice and anything of service 
origin.  On recent outpatient reports the veteran complained 
of experiencing asthma and on one such occasion, said he had 
bronchitis.  This may or may not be true.  However, in fact, 
evidence and competent medical opinion specifically negates 
that the veteran has in fact ever had a chronic lung 
disability in or since service or as a result of service 
including as a result of asbestos exposure. 

In making opposing declarations, the veteran is asserting 
facts well beyond his competence.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  His lay opinion, in and of itself, is an 
entirely inadequate and insufficient basis alone for this or 
any other claim to be found well-grounded.  See, i.e., 
Grivois, Espiritu, and Tirpak, op. cit.  

And while the Board addresses the case on the basic issue of 
whether the claim is well grounded, it must be noted that 
given the guidelines of M21-1 and the mandates by the Court 
that these must be considered in such cases, all of the 
evaluative tests required to determine the presence of 
asbestosis and/or other chronic lung disabilities which may, 
under some circumstances, be due to asbestos exposure, have 
been undertaken on repeated occasions, and all have been 
entirely and unequivocally negative.

The veteran has been made fully aware of what is required to 
make his claim well grounded, and thus there is no further 
duty to assist him in development of the claim.  See Gilbert, 
Grottveit, op. cit.  There is no indication that there is any 
evidence which might be obtainable or even available which 
would in any way alter that basic premise.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a chronic lung 
disability secondary to asbestos exposure, VA has no duty to 
assist the veteran in developing his case.  

Because the veteran has not submitted a well grounded claim 
of service connection for a chronic acquired lung disorder a 
secondary to asbestos exposure, VA is under no obligation to 
assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  From a practical standpoint, 
however, and notwithstanding that it did not technically need 
to do so under pertinent regulations and guidelines, the RO 
went to some lengths to obtain as much evidence as possible.  

The Board is cognizant that the Court has held VA may have an 
obligation under 38 U.S.C.A. § 5103(a) to advise the claimant 
of evidence need to complete a claim.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  

The Court has held that the section 5103(a) duty requires 
that, when a claimant identifies medical evidence that may 
complete an application but is not in the possession of VA, 
VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  In this 
case, the record indicates that the veteran has identified no 
such evidence.  

As the veteran's claim of entitlement to service connection 
for a chronic acquired lung disorder is not well grounded, 
the doctrine of reasonable doubt is not applicable to the 
veteran's case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired lung 
disorder as secondary to asbestos exposure, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

